FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/17/2020 has been entered. Claims 1-15 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 08/20/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dovali-Solis (US 2004/0045300) in view of Whaling (US 2010/0170265).
Regarding independent claim 1, Dovali-Solis discloses a gas turbine 12 (Dovali-Solis Fig. 1) which includes a compressor 16, a combustor 18, and a turbine 20, the gas turbine comprising: 
an exhaust chamber 22 (a heat recovery steam generator (HRSG), which is an enclosure receiving the gas turbine exhaust) on a downstream side of the turbine 20 (Dovali-Solis Fig. 1 below; alternatively, the passage 76 leading to the HRSG); 
the exhaust chamber 22; 
an exhaust valve 74 which is provided in the exhaust passage (Dovali-Solis Fig. 1 below); 	
an ejector 62 (“ejector system”, Para. 0021) which is further on the downstream side in a flow direction of the compressed air than the exhaust valve 64 in the exhaust passage 64, 62, 72, the ejector 62 being directly connected to the exhaust chamber 22 (Dovali-Solis Fig. 1 below, the ejector leads the compressed air flow directly to the exhaust chamber); 
a driving fluid supply device 66 (a passage connecting the compressor to the ejector; Para. 0021, “The supply of compressed air 66 is preferably taken from the outlet of compressor 16 in order to use the highest pressure available in the system as motive fluid for the ejector, although lower pressure compressed air may be taken from other stages of the gas turbine compressor 16 or supplemented with steam from the combined cycle in other embodiments”) which is configured to supply a driving fluid (the compressor air to the ejector 62 is the driving fluid); and 
a control device which is configured to open the exhaust valve 74 and operate the driving fluid supply device (opening the valves facilitates “operating” the drive fluid supply), at a time of start-up or stopping of the gas turbine (Para. 0022, “The plant 10 is started from shutdown conditions by first starting gas turbine 12. The power level of gas turbine 12 is increased to a level above that which would otherwise be possible without the use of air injection apparatus 60, and preferably is increased as rapidly as possible to a power level where all emissions in the gas turbine exhaust are at their lowest levels or at a desired low level (on a ppm basis) for satisfying emissions regulations and plant permit requirements for the installation as a whole. During this time, the flue gas temperature into the boiler 22 is kept within acceptable levels by means of the air injection system 60. For example, the gas turbine 12 may be powered to a level of about 70% or 75% of rated power as quickly as permitted by gas turbine constraints alone. During this period, the valves 74 of air injection apparatus 60 are positioned to provide an appropriate flow of injection air 70 so that the temperature of the augmented exhaust stream 76 does not exceed that which is acceptable for the warming of HRSG 22 and that which is used for startup under prior art procedures. … Although the temperature of augmented exhaust stream 76 is maintained at a temperature no higher than the temperature of a prior art exhaust stream during this startup phase, the total amount of heat energy being supplied to the HRSG 22 during startup is greater than the amount of energy that is supplied at this stage of a prior art process due to the difference in the product of mass times enthalpy of the respective flows”; a “control device” that is configured to operate the gas turbine engine during startup as described by Dovali-Solis is implicit for controlling at least the valves 72, 74, Para. 0021, “…flow control devices such as valves 74 for controlling the respective airflows to deliver a controlled amount of injection air 70 into exhaust gas 44 upstream of the HRSG 22 to produce an augmented exhaust stream 76”).

    PNG
    media_image1.png
    466
    707
    media_image1.png
    Greyscale

Dovali-Solis fails to disclose a bleed passage for supplying compressed air bled from the compressor to the turbine as cooling air.
Whaling teaches a gas turbine engine having a bleed passage 22, 26 for supplying compressed air bled from the compressor 12, the bleed passage 22, 26 is for supplying compressed air bled from the compressor to the turbine 14 as cooling air (Whaling Fig. 1 below Para. 0019, “a high pressure air extraction may be taken from a thirteenth stage 18 of the compressor 12 and provided as a cooling airflow to a second stage nozzle 20 of the turbine 14 via a first flow path 22. As is shown, multiple flow paths may be used. Similarly, bleed air also may be extracted from an earlier stage, for example a ninth stage 24 of the compressor 12, and supplied via a second flow path 26 as cooling air to a third stage nozzle 28. A bypass flow path 30 also may be in communication with the first flow path 22. The bypass flow path 30 may include a throttling valve 32”), the bleed passage also having an exhaust passage for exhausting 

    PNG
    media_image2.png
    551
    516
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the gas turbine engine of Dovali-Solis to include the bleed passage for providing compressed air to the turbine as cooling air, as taught by Whaling, in order to provide the turbine section with cooling air to cool hot turbine components during operation of the gas turbine engine (Whaling Para. 0019). Providing compressed air from the compressor to the turbine via a bleed passage to be used as cooling air is a well-known technique in the art (see Pertinent Prior Art below), and Whaling also teaches an exhaust passage linking the bleed passage to the exhaust chamber downstream of the turbine.  One skilled in the art would have 
Regarding claim 8, Dovali-Solis in view of Whaling teaches the gas turbine according to claim 1, and Dovali-Solis further teaches wherein the driving fluid is the compressed air which is supplied from the compressor 16 to the combustor 18 to the ejector 62 (Para. 0021, “The supply of compressed air 66 is preferably taken from the outlet of compressor 16 in order to use the highest pressure available in the system as motive fluid for the ejector”; the compressed air at the outlet of the compressor is the air delivered to the combustor, and serves as the driving fluid for ejector 62).
Regarding claim 10, Dovali-Solis in view of Whaling teaches the gas turbine according to claim 1, and Dovali-Solis further teaches wherein the driving fluid is compressed air supplied from a compressed air supply source 34 which is provided outside the compressor 16 and a casing of the combustor 18 to the ejector 62 (the source of the compressed air that is used as the driving fluid is a filtration system 34 that is outside the compressor and combustor, Dovali-Solis Fig. 1 above).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dovali-Solis in view of Whaling, further in view of Studerus (US 2014/0013765, cited in the 01/08/2019 IDS). 
Regarding claim 2, Dovali-Solis in view of Whaling teaches the gas turbine according to claim 1 thus far, and Dovali-Solis further teaches wherein the control device is configured to open the exhaust valve 74 and operate the driving fluid supply device (Para. 0021-22).
is configured to open the exhaust valve and operate the driving fluid supply device, when an operating state of the gas turbine is in a region where a rotating stall occurs.  
Studerus teaches a gas turbine engine having a bleed/exhaust passage 50b (Para. 0043, “blow-off line”) that exhausts compressed air bled from a compressor 20 to an exhaust chamber (“diffuser of the turbine 40”), the exhaust passage 50b having an exhaust valve 52d, and configured to open the exhaust valve and deliver bled compressed air from the compressor 20 to the exhaust chamber when the gas turbine is operating under conditions that are in a region determined to have a potential risk of compressor surge/stall (Para. 0034, 0039, “the surge control is used during any unsteady state operation that may result in a compressor 20 surge condition. Such operations include, but are not limited to, start-up, shutdown and load changes”; Para. 0040-0043, “A further exemplary method includes the step of an additional blow-off flow that is realised through an additional blow-off line 50b. In an exemplary embodiment, this additional blow-off flow is directed to a diffuser of the turbine 40 of the gas turbine engine 10. The additional blow-off flow makes it possible to increase the total amount of blow-off flow in order to avoid a potential surge condition when, due to operating concerns, the blow-off flow cannot be solely directed to cooling systems. A further exemplary method provides a control valve 52d in the additional blow-off line 50b”; note a compressor “surge” is an extreme form of a compressor stall, wherein airflow is completely disrupted).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the controller step of opening the exhaust valve when the gas turbine is in an operating state that is in a region where a compressor stall, as taught by Studerus, into the system of Dovali-Solis in view of Whaling, in order to prevent a compressor 
Regarding claim 3, Dovali-Solis in view of Whaling teaches the gas turbine according to claim 1 thus far, and Dovali-Solis further teaches wherein the control device is configured to open the exhaust valve 74 and operate the driving fluid supply device 66, at the time of start-up of the gas turbine (Para. 0022, “The plant 10 is started from shutdown conditions by first starting gas turbine 12. …. During this period, the valves 74 of air injection apparatus 60 are positioned to provide an appropriate flow of injection air 70 so that the temperature of the augmented exhaust stream 76 does not exceed that which is acceptable for the warming of HRSG 22 and that which is used for startup under prior art procedures. … Although the temperature of augmented exhaust stream 76 is maintained at a temperature no higher than the temperature of a prior art exhaust stream during this startup phase, the total amount of heat energy being supplied to the HRSG 22 during startup is greater than the amount of energy that is supplied at this stage of a prior art process due to the difference in the product of mass times enthalpy of the respective flows”).
close the exhaust valve and stop an operation of the driving fluid supply device, during a start-up state of the gas turbine that comes out of a predetermined rotational speed where a rotating stall occurs.  
Studerus teaches closing an exhaust valve 52a-52d during a start-up state of the gas turbine that comes out of a predetermined rotational speed where a rotating stall occurs (Para. 0037-39, “the surge control is used during any unsteady state operation that may result in a compressor 20 surge condition. Such operations include, but are not limited to, start-up, shutdown and load changes”, Para. 0043, such operations would have predetermined rotational speeds associated with each mode; the control valve 52d is used when additional blow-off flow is needed for avoiding compressor surge, and the surge control is only used when the engine is in an unsteady state operation; this implies the surge control is not used when the gas turbine is not operating within conditions where a stall/surge may occur).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated into the control device of Dovali-Solis in view of Whaling, the step of closing the exhaust valve (and consequently stopping the driving fluid supply device) during start-up of the gas turbine when the gas turbine comes out of the operational state associated with a rotating stall/surge, as taught by Studerus, in order to prevent the exhaust passage from continuing to bleed compressed air from the compressor during operating states where such bleed is not required.  One skilled in the art would have known to configure the control device to close the exhaust valve during periods when bleed is not required (such as when the gas turbine comes out of a state/speed associated with surge/stall), since bleeding working fluid from the compressor needlessly would have a detrimental effect on the 
Regarding claim 4, Dovali-Solis in view of Whaling teaches the gas turbine according to claim 1 thus far, but fails to teach wherein the control device is configured to close the exhaust valve and stop an operation of the driving fluid supply device, during an operating state of the gas turbine when a rotational speed of the gas turbine becomes equal to or higher than a predetermined rotational speed at which a rotating stall does not occur.  
Studerus teaches closing an exhaust valve 52a-52d during an operating state of the gas turbine when a rotational speed of the gas turbine becomes equal to or higher than a predetermined rotational speed at which a rotating stall does not occur (Para. 0037-39, “the surge control is used during any unsteady state operation that may result in a compressor 20 surge condition. Such operations include, but are not limited to, start-up, shutdown and load changes”, Para. 0043, such operations would have rotational speeds associated with each mode, and in start-up mode, the speed of the engine would increase above the speed associated with a surge risk; the control valve 52d is used when additional blow-off flow is needed for avoiding compressor surge, and the surge control is only used when the engine is in an unsteady state operation; this implies the surge control is not used when the gas turbine is not operating within conditions where a stall/surge may occur, i.e. once the speed of the engine is past the unsteady state operation).  
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dovali-Solis in view of Whaling, further in view of Mortzheim (US 2003/0046938, cited in the 02/26/2020 IDS).
Regarding claim 5, Dovali-Solis in view of Whaling teaches the gas turbine according to claim 1, but fails to teach: a pressure detector which is configured to detect a pressure of the compressed air flowing through the exhaust passage or a pressure of the driving fluid which is supplied to the ejector by the driving fluid supply device, wherein the control device is configured to control an operation of the driving fluid supply device, based on a detection result of the pressure detector.  
Mortzheim teaches a pressure detector 170, 162 that detects a pressure of compressed air flowing through an exhaust passage carrying compressor bleed air to an ejector 130 to control the operation of the ejector based on the detected pressure (Mortzheim Fig. 3, Para. 0020, “a sensor 170, a throttle valve 172 and a controller 174 are provided in flowpath 122 on the inlet side of ejector 130. ... Consequently, by sensing the pressures on the inlet and outlet sides of the ejector on the motive and exit flowpaths, the interambient changes can be dynamically controlled’), and alternatively a pressure detector 56 that detects a pressure of compressed air within an exhaust passage 52 (Mortzheim Fig. 1, Para. 0017, “a sensor 56 which may comprise a pressure transducer and a controller 58 which may comprise a proportional integrated derivative controller. The sensor 56 thus senses a flow characteristic in crossover flowpath 52, e.g., pressure, and provides a signal to the controller proportional to that sensed pressure. The controller compares the sensed flow characteristic with predetermined flow characteristics used as a criteria for controlling the valve 54 and, hence, the flow characteristics in crossover path 52”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated into the system of Dovali-Solis in view of Whaling, the pressure detector and use of the detected pressure in controlling the ejector, as taught by Mortzheim, in order to provide the ejector with a pressure monitoring device (for either fluids passing through the ejector) that can provide pressure measurements of the compressed air or driving fluid, to dynamically control the flow through the ejector to achieve desired air flow characteristics through the ejector (Mortzheim Para. 0017-0020). 
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dovali-Solis Whaling, further in view of Weber (US 8,733,110)
Regarding claim 12, Dovali-Solis in view of Whaling teaches the gas turbine according to claim 1, but fails to teach the exhaust valve is integrally provided in the ejector.
Weber teaches an ejector valve 106 (“integrated ejector valve assembly”) for a gas turbine compressor bleed system (Weber Fig. 2-3), wherein an exhaust valve 214 (“valve member”) is integrally provided in the ejector 106.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the integrally provided exhaust valve arrangement of Weber to the system of Dovali-Solis in view of Whaling, in order to provide an ejector assembly that incorporates a pressure regulation valve, ejector, and shut-off valve into a single housing/unit, thereby reducing the number of parts and simplifying the ejector equipment (Weber, Col. 6, In. 63- Col. 7, In. 9).

Claims 1, 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrabose (US 2011/0162386, cited in the  02/26/2020 IDS) in view of Dovali-Solis.
Regarding independent claim 1, Chandrabose discloses a gas turbine which includes a compressor 22, a combustor 30, and a turbine 24, the gas turbine comprising: 
a bleed passage 32, 34 for supplying compressed air bled from the compressor to the turbine as cooling air (Para. 0015, “Bleed air can be removed from stages of the compressor 22 for use as cooling/purge air flow in the turbine… In the exemplary scheme shown in FIG. 2, first and second stage expanders (stator, forward wheel space and the rotors) and the third stage rotor are cooled using air extracted from a last stage (e.g., the 17.sup.th stage in an exemplary application) of the compressor 22 via line 32. Additionally, compressed air extracted from an upstream stage of the compressor 22 via line 34 can be input from the turbine 24 to cool the third expander stator”); 
an exhaust chamber on a downstream side of the turbine (Chandrabose Fig. 2, implicit, as there would be a flow passage between the turbine and heat recovery steam generator shown); 
an exhaust passage 36, 38 for exhausting the compressed air in the bleed passage 32, 34 (respectively, Chandrabose Fig. 2);
an ejector 35 which is provided in the exhaust passage (Para. 0016, Chandrabose Fig. 2). 
Chandrabose fails to disclose an exhaust passage for exhausting the compressed air in the bleed passage to a turbine exhaust system the exhaust chamber; an exhaust valve which is provided in the exhaust passage; the ejector being directly connected to the exhaust chamber and being provided further on the downstream side in a flow direction of the compressed air than the exhaust valve in the exhaust passage; a driving fluid supply device which is configured to supply a driving fluid to the ejector; and a control device which opens is configured to open the exhaust valve and operates operate the driving fluid supply device, at the a time of start-up or stopping of the gas turbine.
Dovali-Solis teaches a gas turbine (Dovali-Solis Fig. 1 above) comprising an exhaust passage 64, 70, 72 for exhausting the compressed air from the compressor 12 to the exhaust chamber 22; an exhaust valve 74 which is provided in the exhaust passage (Dovali-Solis Fig. 1 above); an ejector 62 (“ejector system”, Para. 0021) which is further on the downstream side in a flow direction of the compressed air than the exhaust valve 64 in the exhaust passage 64, 62, 72, the ejector 62 being directly connected to the exhaust chamber 22 (Dovali-Solis Fig. 1 above, the ejector leads the compressed air flow directly to the exhaust chamber); a driving fluid supply The supply of compressed air 66 is preferably taken from the outlet of compressor 16 in order to use the highest pressure available in the system as motive fluid for the ejector, although lower pressure compressed air may be taken from other stages of the gas turbine compressor 16 or supplemented with steam from the combined cycle in other embodiments”) which is configured to supply a driving fluid (the compressor air to the ejector 62 is the driving fluid); and a control device which is configured to open the exhaust valve 74 and operate the driving fluid supply device (opening the valves facilitates “operating” the drive fluid supply), at a time of start-up or stopping of the gas turbine (Para. 0022, “The plant 10 is started from shutdown conditions by first starting gas turbine 12. … During this period, the valves 74 of air injection apparatus 60 are positioned to provide an appropriate flow of injection air 70 so that the temperature of the augmented exhaust stream 76 does not exceed that which is acceptable for the warming of HRSG 22 and that which is used for startup under prior art procedures. … Although the temperature of augmented exhaust stream 76 is maintained at a temperature no higher than the temperature of a prior art exhaust stream during this startup phase, the total amount of heat energy being supplied to the HRSG 22 during startup is greater than the amount of energy that is supplied at this stage of a prior art process due to the difference in the product of mass times enthalpy of the respective flows”; Para. 0021, “…flow control devices such as valves 74 for controlling the respective airflows to deliver a controlled amount of injection air 70 into exhaust gas 44 upstream of the HRSG 22 to produce an augmented exhaust stream 76”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the exhaust passage exhausting compressed air to the exhaust chamber, the exhaust valve in the exhaust passage, the ejector downstream of the The overall effect of the augmented stream 76 is a lower heat transfer in the high temperature (fore) section of the HRSG 22 and an increase in heat transfer to the lower temperature (aft) sections of the HRSG 22. The increased energy stream in the exhaust as well as the transfer in the colder sections of the HRSG allows the HRSG 22 to produce more steam during the warming phase, and importantly, it allows the HRSG 22 to provide a sufficient quantity and quality of steam necessary for rollup of the steam turbine 30 significantly earlier than if no injection air 70 were provided. This timesaving can be seen in FIG. 2 by comparing the time at which the turbine roll is initiated for the two different modes of startup, i.e. point "H" on the respective curves”).  Note, that Chandrabose also already teaches an embodiment where a portion of compressor bleed flow is directed into the HRSG (Chandrabose Fig. 1).
Regarding claim 7, Chandrabose in view of Dovali-Solis teaches the gas turbine according to claim 1, and Chandrabose further teaches wherein a pressure of the driving fluid (compressed air in passage 36) is higher than a pressure of the compressed air flowing through the exhaust passage 38 to the ejector 35 (Para. 0015-18, “High pressure air from the OBB flow is input via line 36, and lower pressure air from the compressor upstream stage is input via line 38
Regarding independent claim 14, Chandrabose discloses a method for operating a gas turbine 20which includes a compressor 22, a combustor 28, and a turbine 24 (Chandrabose Fig. 2), the method comprising: 
starting the gas turbine 20 (implicit, the gas turbine 20 would have to be started in order to begin operation as described by Chandrabose); 
supplying compressed air bled from the compressor 22 to the turbine as cooling air (via bleed lines 32 & 34, Chandrabose Fig. 2, Para. 0015, “In the exemplary scheme shown in FIG. 2, first and second stage expanders (stator, forward wheel space and the rotors) and the third stage rotor are cooled using air extracted from a last stage (e.g., the 17.sup.th stage in an exemplary application) of the compressor 22 via line 32. Additionally, compressed air extracted from an upstream stage of the compressor 22 via line 34 can be input from the turbine 24 to cool the third expander stator.”); 
operating the gas turbine at a rated rotational speed (implicit in the operation of a gas turbine for a power plant); 
stopping the gas turbine (implicit, the gas turbine would at some point have to be stopped, for instance, when at the end of its operating period, for maintenance, etc.); and 
increasing a speed of some of the compressed air 38 bled from the compressor 22 by an ejector 35 (using higher pressure compressor bleed air 36 as a motive flow). 
Chandrabose fails to disclose exhausting the compressed air directly to an exhaust chamber on a downstream side of the turbine, at a time of start-up or stopping of the gas turbine.
Dovali-Solis teaches exhausting the compressed air from a bleed passage 66 directly to an exhaust chamber 22 on a downstream side of the turbine 20 using an ejector 62 (Dovali-Solis Fig. 1 above), at a time of start-up or stopping of the gas turbine (Para. 0021-22, “The plant 10 is started from shutdown conditions by first starting gas turbine 12. The power level of gas turbine 12 is increased to a level above that which would otherwise be possible without the use of air injection apparatus 60, and preferably is increased as rapidly as possible to a power level where all emissions in the gas turbine exhaust are at their lowest levels or at a desired low level (on a ppm basis) for satisfying emissions regulations and plant permit requirements for the installation as a whole. During this time, the flue gas temperature into the boiler 22 is kept within acceptable levels by means of the air injection system 60. For example, the gas turbine 12 may be powered to a level of about 70% or 75% of rated power as quickly as permitted by gas turbine constraints alone. During this period, the valves 74 of air injection apparatus 60 are positioned to provide an appropriate flow of injection air 70 so that the temperature of the augmented exhaust stream 76 does not exceed that which is acceptable for the warming of HRSG 22 and that which is used for startup under prior art procedures. … Although the temperature of augmented exhaust stream 76 is maintained at a temperature no higher than the temperature of a prior art exhaust stream during this startup phase, the total amount of heat energy being supplied to the HRSG 22 during startup is greater than the amount of energy that is supplied at this stage of a prior art process due to the difference in the product of mass times enthalpy of the respective flows”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the step of directly exhausting compressed air to an exhaust chamber on a downstream side of the turbine at a time of start-up, as taught by Dovali-Solis, into the method of Chandrabose, in order to utilize an augmented compressed air flow bled from the compressor to improve start-up operations and to warm up the heat recovery steam generator in a more timesaving manner (Davoli-Solis Para. 0022, “The overall effect of the augmented stream 76 is a lower heat transfer in the high temperature (fore) section of the HRSG 22 and an increase in heat transfer to the lower temperature (aft) sections of the HRSG 22. The increased energy stream in the exhaust as well as the transfer in the colder sections of the HRSG allows the HRSG 22 to produce more steam during the warming phase, and importantly, it allows the HRSG 22 to provide a sufficient quantity and quality of steam necessary for rollup of the steam turbine 30 significantly earlier than if no injection air 70 were provided. This timesaving can be seen in FIG. 2 by comparing the time at which the turbine roll is initiated for the two different modes of startup, i.e. point "H" on the respective curves”).

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrabose, in view of Dovali-Solis, further in view of Studerus.
Regarding claim 15, Chandrabose in view of Dovali-Solis the method for operating a gas turbine according to claim 14 thus far, but fails to teach: 
determining that a rotational speed of the gas turbine becomes equal to or higher than a predetermined rotational speed at which a rotating stall does not occur, and stopping exhaust of the compressed air bled from the compressor to the exhaust chamber in response to the determination.
Studerus teaches monitoring an operational state of the gas turbine for surge conditions and closing an exhaust valve 52a-52d during an operating state of the gas turbine when a rotational speed of the gas turbine becomes equal to or higher than a predetermined rotational speed at which a rotating stall does not occur (Para. 0037-39, “the surge control is used during any unsteady state operation that may result in a compressor 20 surge condition. Such operations include, but are not limited to, start-up, shutdown and load changes”, Para. 0043, such operations would have rotational speeds associated with each mode, and in start-up mode, 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated into the method of Dovali-Solis in view of Whaling, the step of determining that a rotational speed/operating state of the gas turbine and closing the exhaust valve (and consequently stopping the driving fluid supply device) when the gas turbine comes out of the operational state associated with a rotating stall/surge, as taught by Studerus, in order to prevent the exhaust passage from continuing to bleed compressed air from the compressor during operating states where such bleed is not required.  One skilled in the art would have known to configure the control device to close the exhaust valve during periods when bleed is not required (such as when the gas turbine comes out of a state/speed associated with surge/stall), since bleeding working fluid from the compressor needlessly would have a detrimental effect on the performance of the engine.  Studerus teaches use of the surge control during periods where surge is a risk (Studerus Para. 0039), and naturally the surge control/exhaust valve would not be used when the engine is operating outside of a region associated with potential surge, which would provide smoother operation and improved efficiency of the gas turbine engine (Studerus Para. 0038).

Allowable Subject Matter
Claims 6, 9, 11 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections, at the appropriate locations. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maldanado (US 2014/0072399) teaches a compressor bleed passage connected to an exhaust passage for exhausting the compressed air in the bleed passage to an exhaust chamber downstream of a turbine, the exhaust passages having exhaust valves operated by a control device during a start-up of the gas turbine.
Griffin (US 2011/0056210, US 8,661,832) teaches a gas turbine compressor with two bleed passages for surge/stall control.
Gertz (US 6,059,522) teaches compressor bleed control for stall diagnostics.
Meisner (US 6,820,429) teaches adaptive gas turbine control schedules for surge avoidance.

Sakamoto (US 2014/0053572, US 9,650,966) teaches a compressor bleed outlet being located in a turbine exhaust passage.
Chillar (US 2012/0260667, US 9,222,410) teaches a gas turbine having a compressor bleed passage and an eductor connected directly to a  turbine exhaust passage.

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741